

[logo.jpg]


December 1, 2009


Michael Mathews
Chief Executive Officer
interClick, Inc.
257 Park Avenue South
New York, NY  10010


Re: Financial Advisory


Dear Michael:


MDB Capital Group LLC (“MDB”) is pleased to offer our advisory services
regarding the contemplated Registered Direct Offering (the “Offering”) that
interClick, Inc. (“interClick” or “the Company”) endeavors to complete
shortly.  The MDB team has enjoyed working with interClick management to
increase the awareness of the Company with institutional investors and we are
certain that several of these investors may be interested in participating in
this offering.  In addition, we have placed a substantial amount of shares with
institutional investors over the past few months and feel that all our interests
are best served in assisting making this offering as successful as possible as
your advisor.  We feel that working together with you, we can make this process
much less daunting by offering advice that comes from experience of being both a
principal (large shareholder) and as a placement agent/underwriter in many
public offerings over the years.


As we discussed, MDB has provided and will continue to provide the following
services in our advisory capacity:


 
1.
Advice regarding Company the Offering and potential changes to better position
the Company for wider investor interest;



 
2.
Advice regarding potential capital raising alternatives;



 
3.
Advice regarding negotiating reasonable terms with the contemplated Placement
Agents for the Offering;



 
4.
Assistance in setting up meetings and conference calls with investors that have
a history of being longer term investors;

 
 

--------------------------------------------------------------------------------

 

 
5.
Advice regarding positioning the Company presentation for the audience of
investors the Company desires to participate in the Offering



 
6.
Advice regarding pricing of the Offering in order to help reasonably maximize
the capital being raised and minimizing dilution to existing investors;



 
7.
Advice regarding allocation of shares to the potential investors in the Offering
in order to maximizing the stability of the trading of the shares post offering;



 
8.
Advice regarding timing of the Offering and it’s impact upon pricing;



Furthermore, as we discussed, for providing the above advisory services,
interCLICK, Inc. agrees to pay MDB a cash fee of 1% of the aggregate purchase
price paid by each purchaser of Securities that are placed in the Offering for
the Company, and this fee is to be paid at the closing of the Offering.


If this agreement accurately reflects our understanding, please sign in the
place indicated below.


We look forward to working with you and the rest of the team at interClick to
make this Offering, a successful offering.


Sincerely yours,


Christopher A. Marlett
CEO


Accepted by:


     
 
   
Michael Matthews
 
Dated
CEO
   
interClick, Inc.
   

 
 
2

--------------------------------------------------------------------------------

 
